DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant’s amendments and arguments filed 11 June 2021 have been entered.  All rejections not reiterated herein have been withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 102 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recites a computer readable medium.  The broadest reasonable interpretation of computer readable medium can encompass non-statutory forms of signal transmission such as propagating electrical or electromagnetic signal per se and therefore encompasses transitory forms of signal transmission.  See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007).  Thus, a claim to a computer readable medium that can be a compact disc or a carrier wave covers a non-statutory embodiment which is directed to non-statutory subject matter. See, e.g., Mentor Graphics v. EVE-USA, Inc., 851 F.3d at 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 13-40, 42-44, 46-84, 96-111 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the array of pillars having a uniform height of 150 nm or less and particles having a size of 0.2 microns to 100 microns that are equal or less than the height of the spacers.  It is unclear how a particle having a size of 0.2 microns to 100 microns which is fully outside of, and greater than, the range of the height of the pillars can also fulfill the limitation of being equal to or less than the height of the spacers.  The size range of 0.2 microns to 100 microns of the particles does not encompass any particle size that can be less than a pillar having a uniform height of 150 nm thus rendering the claims vague and indefinite.

Allowable Subject Matter
Claims 1-11, 13-40, 42-84 and 96-111 are free of the art.  The prior art does not teach spacers comprising an array of pillars having a uniform height of 150 nm or less and particles having a size of 0.2 microns to 100 microns, wherein the size of the pillars since the particles are greater in size than the pillars.

Response to Arguments
Applicant's arguments filed 11 June 2021 have been fully considered but they are not persuasive. Applicant argues that the amendments to the claims address the indefiniteness issues of the claims.  Examiner has withdrawn the rejections under 35 USC 112b that have been overcome by the amendments to the claims.  However, claim 1 is still vague and indefinite because the amendment to claim 1 recites a pillar height range that is less than the particle size range, which is inverse of the claim’s recitation of a particle size less than or equal to the pillar height.
Furthermore, upon further consideration, a new ground(s) of rejection is made under 35 USC 101 of new claim 102 reciting a computer readable medium.

Conclusion
The closest prior art has been cited in the Office Action mailed 11 December 2020.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933.  The examiner can normally be reached on M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MELANIE BROWN/Primary Examiner, Art Unit 1641